90 ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's arguments, filed 01/05/2022, have been fully considered.   
Applicants have amended their claims, filed 01/05/2022.
Applicants have amended claims 1-7.
Claims 1-7 are the current claims hereby under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021 is being considered by the examiner.
Drawings
The replacement drawings were received on 01/05/2022.  These drawings are acceptable.
Claim Objections - Withdrawn
Response to Arguments
Applicant’s arguments, see page 6 of Remarks, filed 01/05/2022, with respect to claims 1-3 and 6-7 have been fully considered and are persuasive. Applicants have amended claims 1-3 
Claim Rejections - 35 USC § 112 - Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Response to Arguments
Applicant’s arguments, see page 6 of Remarks, filed 01/05/2022, with respect to claims 1-6 have been fully considered and are persuasive. Applicants have amended claim 1 to recite the processing circuit obtains the height of the attachment position of the blood pressure measurement device from the second position information signal. Applicants have further amended claim 3 to remove the term “irregularly”. The 112(b) rejections of claims 1-6 has been withdrawn.  
Claim Rejections - 35 USC § 101 - Withdrawn
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Response to Arguments
Applicant’s arguments, see page 6 of Remarks, filed 01/05/2022, with respect to claims 4 and 6 have been fully considered and are persuasive. Applicants have amended claims 4 and 6 to no longer be directed to or encompass a human organism. The 101 rejection of claims 4 and 6 has been withdrawn. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-7 are allowable over the prior art made of record. The closest prior art of record includes David E. Quinn (Pub. No. US 2016/0029904), hereinafter referred to as Quinn and Kuschel et al. (Pub. No. US 2010/0179439), hereinafter referred to as Kuschel. 
Quinn discloses a blood pressure measurement system using a blood pressure sensor and multiple altimeters located at different positions on a user’s body (Fig. 5, elements 102 and 104), for example one at a level of a heart and one at the wrist or ankle. Quinn further discloses the multiple altimeters are configured to transmit multiple height measurements to the processing circuitry (Fig. 1 and Fig. 6). Quinn further discloses calculating a blood pressure correction parameter using the difference between altimeter measurements (Fig. 6, element 510). However, Quinn does not disclose, teach, or reasonably suggest, reference transmitters and receivers to determine the height difference, where the reference receivers are located at a predetermined distance. Further, Quinn does not disclose, teach, or reasonably suggest, calculating the height correction value based on a body movement detection standby time detected by the first and second sensors.
. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.W.K./Examiner, Art Unit 3791      

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791